Citation Nr: 0206337	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a disorder of the 
knees, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946 and from November 1949 to February 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1993 and April 1996 by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that a decision of the Board in June 1972 
denied entitlement to 
service connection for a cervical spine disorder, a herniated 
nucleus pulposus at 
C5-6, on a direct basis or as secondary to service connected 
lumbosacral strain with traumatic arthritis of the lumbar 
spine.  That decision is final.  See 38 U.S.C.A. § 7104 (West 
1991).  The veteran has submitted additional evidence in an 
attempt to reopen his claim for service connection for a 
cervical spine disorder.  The RO has found that the 
additional evidence is not new and material, and the appeal 
on that issue ensued.  

In January 1997 and February 2000, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in March 2002.    


FINDINGS OF FACT

1.  A decision of the Board in June 1972 denied entitlement 
to service connection for a cervical spine disorder.

2.  Evidence added to the record since June 1972 concerning 
the veteran's cervical spine is new and material, and when 
considered in conjunction with the record as a whole, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Chronic cervical spine disability was initially 
demonstrated years after service, and has not been shown to 
be related to service or service-connected disability, by 
competent medical evidence.

4.  Chronic disability of the knees, including arthritis, was 
initially demonstrated years after service, and has not been 
shown to be related to service by competent clinical 
evidence.


CONCLUSIONS OF LAW

1.  A decision of the Board in June 1972, which denied 
entitlement to service connection for a cervical spine 
disorder, is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Additional evidence presented since the June 1972 Board 
decision is new and material, and a claim of entitlement to 
service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Chronic cervical spine disability, to include a herniated 
nucleus pulposus at C5-6 and arthritis, was not incurred in 
or aggravated by active service, nor may cervical spine 
arthritis be presumed to have been incurred in service, and a 
cervical spine disability is not proximately due to, 
aggravated by, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2001).  

3.  A chronic knee disability, including arthritis, was not 
incurred in or aggravated by active service, nor may 
arthritis of the knees be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
redefines the obligations of VA with respect to the duty to 
assist.   The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  These provisions pertain to 
claims to reopen based upon submission of new and material 
evidence, and apply to any claim for benefits received by VA 
on or after August 29, 2001, and thus do not apply in this 
case.  The remaining implementing regulations are applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).  VA 
has stated that the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law, the 
reasons and bases for the VA denials, including what evidence 
is needed to reopen his claim of entitlement to service 
connection for a cervical spine disorder, and to establish 
entitlement to service connection for a disorder of the 
knees, in rating decisions, statements of the case and 
supplemental statements of the case furnished to him by the 
RO.  Therefore, the Board believes, based on the record, that 
VA's duty to notify the veteran has been fulfilled.

With regard to the duty to assist the veteran in the 
development of evidence pertinent to his claims, private and 
VA clinical treatment reports are of record, and the veteran 
has been afforded multiple VA examinations, including as to 
the etiology of the disabilities at issue.  In addition, the 
Board notes that the veteran has not identified any available 
pertinent evidence that has not been obtained.  The Board, 
therefore, concludes that the duty to assist has been 
fulfilled.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more and arthritis becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet.App. 439 (1995), the Court defined "disability" in 
the context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).   For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) indicated that, 
in determining whether new and material evidence has been 
submitted, it is necessary to consider the evidence added to 
the record since the last time a claim was denied on any 
basis.  Thus, the Board will address the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a cervical spine 
disorder since the prior decision of the Board in June 1972.

I.  Attempt to Reopen Claim for Service Connection for a 
Cervical Spine Disorder

At the time of the Board's June 1972 decision, which denied 
entitlement to service connection for a cervical spine 
disorder, the evidence of record included the veteran's 
service medical records, VA and private postservice treatment 
records, and the report of a VA orthopedic examination in 
July 1968.

The veteran's service medical records were entirely negative 
for any complaint, findings, or diagnosis of an injury to, or 
disease of, the cervical spine.  At an examination for 
separation from military service in February 1953, the 
veteran's neck was evaluated as normal.

At a VA orthopedic examination in July 1968, the veteran 
complained of back pain.  He made no complaint concerning his 
neck (cervical spine).  (Service connection is in effect for 
lumbosacral strain with traumatic arthritis of the lumbar 
spine.)

VA treatment records show that the veteran was admitted to a 
VA Medical Center in February 1971 with a complaint of pain 
in the posterior neck radiating to the left arm for 
approximately 3 weeks.  X-rays of the cervical spine showed 
osteophytic spurs impinging on the nerve foramina of C5-6 but 
the basic spine was within normal limits for his age.  A 
cervical myelogram showed an extradural defect at C5-6 on the 
left, which was consistent with a herniated nucleus pulposus 
(HNP).  The pertinent discharge diagnosis in March 1971 was 
cervical root radicular pain secondary to HNP of C-5 and C-6 
on the left.

Subsequent records of treatment by VA and by private 
chiropractors showed continuing treatment for the identified 
cervical spine disorder.  

The veteran filed several written statements concerning his 
cervical spine.  In May 1971, he stated:  "As to my neck, I 
do not know what caused this problem."  In July 1971, he 
stated that "damaged discs" in his neck had been caused by 
an injury in a parachute jump in service in 1952.  In 
September 1971, he stated that in service he twice "hit my 
head quite hard" on parachute jumps.  He asked: "Couldn't 
this be the cause of my cervical spine trouble as I have 
mentioned before this pain in the back of my head and neck 
has bothered me for some time?" 

As noted above, in June 1972, the Board denied entitlement to 
service connection for a cervical spine disorder on a direct 
basis or as secondary to the veteran's service-connected low 
back disorder.  

The additional evidence added to the record since June 1972 
includes statements by the veteran, VA and private treatment 
records, and a report of a VA orthopedic examination in July 
1998 and an addendum to the report in March 2000.

In his additional statements, the veteran reiterated his 
belief that his postservice cervical spine disorder was 
related to parachuted jumping in service.  His statements in 
that regard are not new.

A VA treatment note in August 1993 contained a diagnostic 
impression of degenerative joint disease and degenerative 
disc disease of the cervical spine.  The remaining additional 
treatment records also show degenerative changes.

The additional treatment records are not new, because it was 
known at the time of the Board's June 1972 decision that the 
veteran had a cervical spine disorder.

In the remand of January 1997, the Board noted that, in 
Allen v. Brown, 7 Vet. App. 439 (1995), the Court had 
held that secondary service-connection may be granted for 
the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  The Board 
directed that the veteran be afforded an opportunity to 
be evaluated by an orthopedic specialist who would be 
requested to offer an opinion on the relationship, if 
any, between the veteran's current cervical spine 
disorder and his service connected low back disorder.    

At the VA orthopedic examination in July 1998, the pertinent 
diagnosis was cervical spondylosis with restriction of 
cervical motion.  The examiner commented that there was no 
relationship between the veteran's cervical spine disorder 
and his lumbar spine disorder, and he stated that arthritis 
in one area does not lead to arthritis in the other area.  

In the remand of February 2000, the Board requested that the 
VA orthopedic examiner clarify his opinion.

In March 2000, the examiner reported that, "The second 
question is whether any current neck disability was 
chronically made worse or increased in severity due to the 
patient's service-connected lumbosacral spine disorder.  
There is no correlation that I could determine that relates 
the back degenerative arthritis traveling to cause cervical 
degenerative arthritis.  These are two separate and distinct 
problems that occur in the normal aging process."

The most recent VA examiner's findings and opinions are new, 
as they were not previously of record at the time of the June 
1972 Board decision.  They are also material to the veteran's 
claim and are so significant that they must be considered in 
order to fairly decide the merits of the claim as they add to 
a more complete record upon which the claim can be evaluated, 
because they address any relationship between a current 
cervical spine disorder and an event in service or a service 
connected disorder.  

In view of the foregoing, the Board finds that new and 
material evidence has been received, and the veteran's claim 
for service connection for a cervical spine disability is 
reopened.

  II.  De Novo Merits Adjudication - Claim for Service 
Connection for a Cervical Spine Disorder

As noted above, the service medical records are negative for 
any complaints or clinical findings of a cervical spine 
disability.  Indeed, a cervical spine disability, herniated 
pulposus at C5-6 was initially clinically demonstrated years 
after service.  Further, cervical spine disability was 
identified even later.  A VA treatment note in August 1993 
contained a diagnostic impression of degenerative joint 
disease and degenerative disc disease of the cervical spine.  
At the VA joints examination in July 1998, the pertinent 
diagnosis was cervical spondylosis.  However, the VA examiner 
at that time commented that there was no relationship between 
the veteran's cervical spine disorder and his lumbar spine 
disorder, and stated that arthritis in one area does not lead 
to arthritis in the other area.  In March 2000, the VA 
examiner opined that there was no correlation that could be 
determined between the back degenerative arthritis traveling 
to cause cervical degenerative arthritis, and that the two 
were distinct and separate problems that occurred in the 
normal aging process.

While the veteran has asserted that current cervical spine 
disability may be attributed to service or service-connected 
disability, as a lay person, he is not competent to provide 
the necessary nexus, a finding of medical fact, between the 
veteran's service or service-connected disability and any 
current cervical spine disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Rather, the 
competent medial opinion of record is against a finding that 
any current cervical spine disability is related to service 
or a service-connected disability.  Hence, the preponderance 
of the evidence is against the claim, and service connection 
is not warranted for a cervical spine disability, to include 
as secondary to a service-connected low back disability.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 

III. Service Connection for Disorder of the Knees

The veteran's service medical records are entirely negative 
for a complaint, findings, or a diagnosis related to his 
knees.  At an examination for separation from service in 
February 1953, his lower extremities were evaluated as 
normal.

There is no evidence whatsoever that arthritis of the knees 
was manifested within one year of the veteran's separation 
from service in February 1953.

A VA outpatient treatment note in June 1969 noted a complaint 
by the veteran of pain in the left knee.  The impression was 
mild traumatic synovitis.

In a statement received in September 1995, the veteran said 
that he had complained about his knees, as well as his back 
and neck, when he was seen at VA medical facilities.  He 
stated that he attributed his knee problems to parachute 
jumps.

At a VA outpatient clinic in January 1996, the veteran 
complained of right knee pain after walking any distance.  On 
examination, there was no instability, swelling, heat, 
redness, or effusion of the right knee.  The assessment was 
right knee pain without medial joint space narrowing.

At a VA orthopedic examination in July 1998, an examination 
of the knees was essentially unremarkable.  X-rays showed 
mild degenerative changes, bilaterally, especially in the 
medial compartment.  The examiner commented that: the fact 
that an examination of the knees was objectively unremarkable 
did not discount the fact that degenerative arthritis was 
present; and the degenerative arthritis would account for the 
veteran's bilateral knee pain.  

In March 2000, the VA orthopedic examiner reported that he 
had been asked to comment on whether the veteran's arthritis 
of the knees could be dissociated from his documented 
parachute jumping in service.  The examiner stated that the 
veteran did not complain about knee pain until many years 
after service and it was, therefore, his opinion that the 
veteran did not have an injury in 1952 which caused his 
current degenerative arthritis of the knees.

The Board notes that the VA examiner's opinion is contrary to 
the veteran's claim and that the veteran has not submitted 
any competent medical evidence in support of his claim.  The 
VA examiner's opinion is thus uncontroverted.

Because there is no competent medical evidence of record in 
support of the veteran's claim for service connection for a 
disorder of the knees, to include arthritis, the Board finds 
that the preponderance of the evidence is against the claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a cervical spine 
disorder, is reopened; the appeal to this extent is allowed.

Service connection for a cervical spine disability, to 
include a herniated nucleus pulposus and arthritis, is 
denied.

Service connection for a disorder of the knees, to include 
arthritis, is denied.



		
	U. R. Powell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

